KEETON, Justice.
This proceeding presents for determination a controversy between the Employment Security Agency, hereinafter referred to as the Agency, and Central Eureka Corporation, hereinafter referred to as the Company, to determine the amount of employment taxes the Company should be required to pay the Agency. The pertinent facts giving rise to the controversy were stipulated.
Subsequent to November 10, 1951, and prior to July 1, 1953, a partnership consisting of A. D. Anderson and John Van Paepeghem, hereinafter referred to as the Partnership, operated a' business in Ada County, known as the Gem State Meat Packing Company. Effective July 1, 1953, the Company acquired by purchase all of the employing enterprises of the Partnership, and became its successor.
The Company continued uninterruptedly in the same business at the same place, and generally speaking, the employees were the same.
The Company filed its reports of wages paid for the third and fourth quarters of 1953 with the Agency and paid the amount computed by it to be due as contributions under the Employment Security Law. The Agency disagreed with the computation as to the amount due and made a deficiency *289assessment for which respondent was billed. J. E. Smith, chief of contributions of the Agency, sustained the deficiency assessment. On appeal to the Industrial Accident Board, the Board reversed the order and held the deficiency assessment to be void. From such order the Agency appealed.
The dispute as to the employment tax to be paid by the Company arises over an interpretation of the exemption from taxation on wages in excess of $3000 paid any employee by an employer in any calendar year.
It is the contention of the Company that in determining the exemption it should be allowed to compute all wages paid to any retained employee during the calendar year of 1953, whether paid by the predecessor Partnership or the successor Company, and where the total wages paid such employee either by the Partnership or the Company, or by both combined, exceed $3000 the excess is exempt from taxation.
The Agency contends that in computing the exemptions on wages paid retained employees, the Company cannot include in the total wages paid, the amount paid by the predecessor Partnership during the first and second quarters of the calendar year of 1953; the position of the Agency is that the Partnership and the Company are separate employers and that the statute hereinafter quoted confers no rights on the Company as a successor in the matter before us.
Section 72-1328 I.C. provides in substance that the term “wages” as used in the Act covers only the first $3000 paid to an individual in covered employment by a covered employer during the calendar year. Wages in excess of the $3000 paid one individual by a covered employer during the calendar year are exempt.
Section 72-1351, subd.(d) I.C., Pocket Supplement, prescribing the rights of a successor in interest of a previous employing entity or business is as follows:
“Experience rating.—(a) Subject to the other provisions of this act, each eligible employer’s contribution rate shall be determined in the manner set forth below for the calendar year 1952 and for each calendar year thereafter:
“(d) * * * If on or after March 31, 1953, the organization, trade or business, including the entire employing enterprise and all its incidents for all purposes of the Unemployment Compensation Law, of any covered employer is by purchase or otherwise transferred to an employer, whether or not such acquiring employer was an employer within the meaning of section 72-1320, prior to such acquisition the employer to which the transfer is made may assume the position of such employer with respect to such employer’s experience, payrolls and otherivise the same as if there had been no *290change in ownership and shall he required to assume and continue the experience of such employer pursuant to the provisions of this section, provided, however, no employer to which the organization trade or business of an employer has been transferred shall be entitled to a rate of contributions of less than two and seven tenths per cent until such employer based upon its experience and the experience of the organization, trade or business transferred would be entitled under the provisions of the Federal Unemployment Tax Act to additional tax credit offset for good experience under this act.” (Emphasis supplied.)
In computing the tax due from the Company, it contends that by the provisions of the Act above quoted, it is a successor in interest of the Partnership for all purposes under the Employment Security Law, including the benefit which would arise in determining the exemption.
It is the contention of the Agency that the rights of the Company as a successor are limited to the experience rating acquired by the predecessor Partnership.
The title to Ch. 180, 1953 S.L. reads as follows:
“Relating to Experience Rating Under an Employment Security Law; Amending Section 72-1351, Idaho Code, as Amended by Section 6, Chapter 236, Session Laws of 1951, Regular Session, to Provide That an Employee Unit Purchasing a Business after March 31, 1953, may Assume the Position of the Seller with Respect to
Experience, Payrolls, etc., with Certain Limitations, and Declaring an Emergency.”
The question is, should subd.(d) of the Act above-quoted be construed as limiting a successor’s rights to experience rating only, or should it be construed to include the rights here sought by the Company?
The amendment above-quoted by its terms provides that an employer unit purchasing a business after March 31, 1953, may assume the position of a seller with respect to experience, payrolls, and otherwise.
The term “payrolls” encompasses, for exemption computation, the payrolls of the predecessor, transferors and transferees totaling the amounts in excess of $3000 paid each retained employee for the calendar year of 1953.
It appears to us that the new employer, the Company, should, in the matter before us, be considered a continuance of the Partnership for tax purposes under the Act, and in determining the amount of wages paid any retained employee in computing the exemption, the amount paid such employee by the Partnership during the calendar year should be included. Hence the successor Company, in the matter before us, succeeds to the rights of the Partnership.
*291We therefore hold that the employing unit to whom the entire business is transferred during a taxable year, in computing the amount of tax which the Company should pay, may add the wages paid the retained employees by the predecessor Partnership during the year 1953 to those paid by the successor Company to determine the exemption. The order of the Industrial Accident Board is affirmed. Costs to respondent.
TAYLOR, C. J., and ANDERSON and SMITH, JJ., concur.